          Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 1 of 16


                 Case 4
                      :19
                        -cv
                          -00892
                               -KAW Documen
                                          t 12 F
                                               i
                                               led02
                                                   /22
                                                     /19 Page 1o
                                                               f2

 AO440(R
       ev.06
           /12
             ) Summon
                    sinaC
                        ivi
                          lAc
                            tion


                            UN
                             ITED STATESD
                                        ISTR
                                           ICTCOURT
                                                        fo
                                                         rth
                                                           e
                                          No
                                           rth
                                             ernD
                                                is
                                                 tr
                                                  icto
                                                     fCa
                                                       li
                                                        forn
                                                           ia

                                                         )
   Si
    err
      aClubandSouthe
                   rnBo
                      rde
                        r                                )
                                                         )
   Communit
          iesCo
              ali
                tion
                                                         )
                     P
                     lain
                        ti
                         ff
                          (s)                            )
                                                         )
                           v                                   C
                                                               ivi
                                                                 lAc
                                                                   tionN
                                                                       o. 19
                                                                           -cv
                                                                             -892
                                                                                -KAW
DonldJ
   a   .Trump,P residentofth eUnitedSt
                                     ates
                                        ,inhisoff
                                                icia
                                                   l     )
capa
   city
      ;Patri
           ckM . Sh anahan,Act
                             ingS  e
                                   cre
                                     taryofDefen
                                               se,in     )
hi
 soffic
      ia
       lc apac
             ity;Ki
                  r s
                    tjenM.N ielsen
                                 ,S ec
                                     retaryofHom e
                                                 land    )
Secu
   ri
    ty,inh e
           ro ff
               ici
                 alc apaci
                         ty;andS t
                                 e v
                                   enMnu ch
                                          in,S ec
                                                reta
                                                   ry    )
oftheTrea
        sury,inh i
                 so ff
                     ici
                       alc apac
                              ity,                       )
                    D
                    efendan
                          t(s
                            )                            )

                                       SUMMONSINAC
                                                 IVILACT
                                                       ION

 T
 o:(De
     fendan
          t'
           snam
              eandadd
                    res
                      s)

                 DonaldJ.Trump;
                 Pa
                  trickM. Shanah
                               an;
                 Ki
                  rst
                    jenM.N iel
                             sen
                               ;
                 S
                 teve nMnuch
                           in

        Al
         awsu
            ith
              asb
                eenf
                   il
                    edag
                       ain
                         sty
                           ou.

        W
        ithin 21d aysaf
                      terserv
                            iceofth
                                  issummon sonyou(notcoun
                                                        tingthedayyoureceivedit )
                                                                                - o
                                                                                  r6 0daysif
                                                                                           you
 aretheUni
         tedS ta
               teso raUnit
                         edS ta
                              tesagen
                                    cy,oranoff
                                             iceroremployeeoftheUn
                                                                 itedState
                                                                         sd es
                                                                             crib
                                                                                edi nFed.R
                                                                                         .Civ
                                                                                            .
 P
 .1 2( a
       )(2)or( 3)- youmusts e
                            rveonthepla
                                      int
                                        iffananswe
                                                 rtoth ea
                                                        tta
                                                          chedcomplain
                                                                     toramo t
                                                                            ion underRule12of
 theFede
       ralRuleso fCivi
                     lProcedure
                              . Theanswerormot
                                             ion mus
                                                   tb eservedonthep
                                                                  l a
                                                                    int
                                                                      ifforpla
                                                                             inti
                                                                                ffsatt
                                                                                     orney
                                                                                         ,
 whosen ameandadd ressar
                       e:
                            Cec
                              il
                               liaD.W ang
                            Ameri
                                c anCivi
                                       lLibe
                                           rt
                                            iesUn
                                                ionFound
                                                       ation
                            39DrummS  tree
                                         t
                            SanFranc
                                   isco,CA9 41
                                             11
                            cwang@ ac
                                    lu.o
                                       rg

      Ifyouf
           ai
            ltorespond
                     ,judgmentb
                              yd e
                                 fau
                                   ltw
                                     il
                                      lb een
                                           ter
                                             edag
                                                ain
                                                  styouf
                                                       orth
                                                          ere
                                                            lie
                                                              fdem
                                                                 and
                                                                   edi
                                                                     nth
                                                                       ecomp
                                                                           lain
                                                                              t.
 Youa
    lsomustf
           ileyou
                ranswerormo
                          tion w
                               iththec
                                     our
                                       t.




 D
 at: F
   e e b
       rua
         ry 22, 2019
             Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 2 of 16
                 Case 4
                      :19
                        -cv
                          -00892
                               -KAW Documen
                                          t 12 F
                                               i
                                               led02
                                                   /22
                                                     /19 Page 2o
                                                               f2

AO440(R
      ev.
        06/12
            ) Summon
                   sinaC
                       ivi
                         lAc
                           tion(P
                                age2
                                   )

C
ivi
  lAc
    tionNo
         .

                                   PROOFOFSERV ICE
              (Th
                iss
                  ect
                    ionshou
                          ldno
                             tbef
                                iledw
                                    ithth
                                        ecou
                                           rtun
                                              les
                                                srequ
                                                    iredb
                                                        yFe
                                                          d.R
                                                            .Ci
                                                              v.P
                                                                .4(
                                                                  I)
                                                                   )
                                           Don
                                             aldJ.Trump,Pre
                                                          sid
                                                            ento
                                                               fth
                                                                 eUni
                                                                    tedSt
                                                                        ate
                                                                          s
       Th
        issummon
               sfo
                 r(nameo
                       find
                          ividua
                               landt
                                   it
                                    l,i
                                     e f
                                       an
                                        y) 1600P
                                               ennsylv
                                                     aniaAve
                                                           ,N.W.Wa
                                                                 shi
                                                                   ngto
                                                                      n,D.C.2
                                                                            050
                                                                              0
w
asr
  ece
    ivedbym
          e on(da
                te) 02
                     /22
                       /2019
                          -
                          ---
                            --
                             ---
                               ---
                                 ---
                                   ---
                                     ---
       0 Ipe
           rson
              allys
                  erv
                    edth
                       esummon
                             sonth
                                 eind
                                    ividu
                                        ala
                                          t(p
                                            lac
                                              e)

                                                      on(da                    ;o
                                                                                r
                                                                -
                                                                --
                                                                 --
                                                                  --
                                                                   --
                                                                    --
                                                                     --
                                                                      --
                                                                       --
                                                          te)
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
                            ---
                              ---
                                ---
                                  --
       0 Ile
           ftth
              esummon
                    satth
                        eind
                           ividu
                               al'
                                 sre
                                   sid
                                     enc
                                       eoru
                                          sua
                                            lpl
                                              aceo
                                                 fabod
                                                     ewi
                                                       th(name
                                                             )

                                           ,ap
                                             ersono
                                                  fsu
                                                    itab
                                                       leag
                                                          eandd
                                                              isc
                                                                ret
                                                                  ionwho r
                                                                         esid
                                                                            esth
                                                                               ere
                                                                                 ,
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
       on(da
           te)                   ,andm
                                     ail
                                       ed acopytoth
                                                  eind
                                                     ividu
                                                         al'
                                                           sla
                                                             stknownadd
                                                                      res
                                                                        s;o
                                                                          r
                 -
                 ---
                   ---
                     ---
                       ---
       0 Ise
           rvedth
                esummon
                      son(nameo
                              find
                                 ividua
                                      l)                                               ,who i
                                                                                            s
                                              -
                                              ---
                                                ---
                                                  ---
                                                    ---
                                                      ---
                                                        ---
                                                          ---
                                                            ---
                                                              ---
                                                                ---
                                                                  ---
                                                                    ---
                                                                      --
       d
       esign
           atedbyl
                 awtoa
                     ccep
                        tse
                          rvi
                            ceo
                              fpro
                                 ces
                                   sonb
                                      eha
                                        lfo
                                          f(nameo
                                                forgan
                                                     iza
                                                       tion
                                                          )

                                                      on(da
                                                          te)                  ;o
                                                                                r
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
                            ---
                              ---
                                ---
                                  --                            -
                                                                ---
                                                                  ---
                                                                    ---
                                                                      ---
                                                                        ---
                                                                          -
       0 Ire
           turn
              edth
                 esummon
                       sun
                         exe
                           cut
                             edb
                               ecau
                                  se                                                       ;o
                                                                                            r

       KJ Other(:   i
                    fy·O
                      ) nFebr
                            uar
                              y25,2019
                                     ,Iserv
                                          edthed
                                               ocum
                                                  entslis
                                                        tedi
                                                           nAt
                                                             tachmen
                                                                   tAbyc au
                                                                          singtr
                                                                               ueand
                 sp
                  ecI ·co
                        rre
                          ctcop
                              iest
                                 obedel
                                      ive
                                        redvi
                                            aUSPSce
                                                  rti
                                                    fiedma
                                                         ilinaseal
                                                                 edenv
                                                                     elop
                                                                        ewi
                                                                          thallfee
                                                                                 s
                      p
                      repa
                         idt oDona
                                 ldJ .Tr
                                       ump
                                         ,Pres
                                             iden
                                                to fth
                                                     eUn
                                                       it
                                                        edState
                                                              s,U.S
                                                                  .At
                                                                    torneyfo
                                                                           rtheNo
                                                                                rth
                                                                                  ernDi
                                                                                      str
                                                                                        icto
                                                                                           f
                      C
                      ali
                        forn
                           iaa ndAt
                                  torneyGe
                                         ner
                                           al
                                            ,D ep
                                                artmen
                                                     tofJus
                                                          ti
                                                           ce,perFe
                                                                  d.R
                                                                    .C i
                                                                       v.P.4(i
                                                                             ).S
                                                                               eeatta
                                                                                    chmen
                                                                                        t.

       M
       y fee
           sar
             e $                 fo
                                  rtr
                                    ave
                                      land$              fo
                                                          rse
                                                            rvi
                                                              ces
                                                                ,fo
                                                                  rato
                                                                     talo
                                                                        f$             0
                                              -
                                              ---
                                                ---
                                                  ---
                                                    -

       Id
        ecl
          areund
               erp
                 ena
                   ltyo
                      fpe
                        rju
                          ryth
                             atth
                                isin
                                   form
                                      ationi
                                           stru
                                              e.



D
ate
  : 0
    2/2
      7/2
        019
                                          -~- .
                                              .£_
                                            ~__.____ _      Ange
                                                               laC as
                                                                    te
                                                                     llan
                                                                        os,
                                                            Lit
                                                              iga
                                                                tionAss
                                                                      is
                                                                       tant
                                                            P
                                                            rin
                                                              tednam
                                                                   eandt
                                                                       it
                                                                        le

                                                Am
                                                 eri
                                                   canC
                                                      ivi
                                                        lLibe
                                                            rti
                                                              e sUni
                                                                   onofNor
                                                                         the
                                                                           rnC
                                                                             al
                                                                              ifo
                                                                                rni
                                                                                  a
                                                            3
                                                            9D rummS t
                                                                     ree
                                                                       t
                                                         Sa
                                                          nFrancis
                                                                 co,CA94111
                                                                S
                                                                erv
                                                                  er'
                                                                    sadd
                                                                       res
                                                                         s


Add
  it
   ion
     al in
         form
            ationr
                 ega
                   rdinga
                        ttemp
                            teds
                               erv
                                 ice
                                   ,et
                                     c:
      Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 3 of 16



C
ert
  if
   iedM
      ai
       lAdd
          res
            ses:
Dona
   ldJ
     .Trump,Pr
             esiden
                  tofth
                      eUnitedSta
                               tes
1600Pe
     nnsy
        lvan
           iaAv e
                ,N.W .Wash
                         ington
                              ,D.C.20500
U.S
  .Atto
      rneyfo
           rth
             eN or
                 the
                   rnD ist
                         ric
                           tofC
                              ali
                                forn
                                   ia
                    th
450GoldenGat
           eAvenue
                 ,11 F loor
SanFr
    a n
      cis
        co,CA94102
Ma
 tthewG. Wh i
            tak
              er,At
                  torn
                     ey
Gene
   ral
     ,U .S.DOJ
950Pennsylvan
            iaAvenue
                   ,NW
Wash
   ing
     ton,D .C
            .20530-100
  Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 4 of 16




A
tta
  chm
    entA
       -Do
         cum
           ent
             sSe
               rvedin4
                     :19
                       -cv
                         -00892
                              -KA
                                W
 1
 .S tamp edSummon    sin  aC iv i
                                lA  c
                                    tionf  orallDefendant
                                                        s;
 2
 . Comp  l
         ain tfo rDeclaratoryandIn    jun c
                                          tiveR e
                                                lief
                                                   ;
     i. Exh   ibitA;
     i
     i. C   ivi
              lCov  erSh  eet;
 3
 .P ropo sedSummon   sinaC    ivilA ction;
 4
 .C erti
       ficationo  f
                  lnteres tedEn  t
                                 itieso rP ersons;
 5
 .O rderS  ett
             ingIn iti
                     alC a seM  anag em ent Con f
                                                erenceandADRD   eadl
                                                                   ines
                                                                      ;
 6
 . Noticeo  fAssignm enttoM    agi
                                 strate Judg  eKandisA.W estmo
                                                             re;
 7
 . Applicationf  orAdm issiono   fAttorn eyP roH acV ic
                                                      ef orDro
                                                             rL adin;
     i. C   ert
              if
               i cateo fGoodS    tanding;
 8
 . Applicationf  orAdm issiono   fAttorn eyP roH acVi c
                                                      ef orHin
                                                             aS h ams
                                                                    i;
     i. C   er
             tif
               i cateo fGoodS    tanding;
 9
 . Applicationf  orAdm issiono   fAttorn eyP roH acV ic
                                                      ef orNoorZafar;
     i. C   er
             tif
               i cateo fGoodS    tanding;
 10
  .Applicationf  orAdm issiono   fAttorn eyP roH acVi c
                                                      efo rOmarJ adw a
                                                                     t;
     i. C   er
             tif
               i cateo fGoodS    tanding;
 11
  .Applicationf  orAdm issiono   fAttorn eyP roH acVi c
                                                      ef orDav
                                                             idDon  a
                                                                    tt
                                                                     i;
     i. C   er
             tif
               i cateo fGoodS    tanding;
 12
  .Propo sedSummon   sinaC    ivilA ct
                                     ion ;
 13
  .Adm inistra
             tiveMo  t
                     ion toCon    siderWh  e
                                           th e
                                              rC  asesShouldbeR e
                                                                lated
                                                                    ;
     i. D   ecla
               r a
                 tiono  fC ecilliaD .W  ang;
     n
     . Exh    ibitA;
    ii
     i. Exh   ibitB;
    iv. P   roposedO rd e
                        r;
     v
     . C    er
             tif
               i cat
                   eo  fS ervi ce;
 14
  .OrderG r ant
              ingApp  licationf   orAdm i s
                                          siono fA t
                                                   torneyProH acVicef orD
                                                                        rorLadin
                                                                               ;
 15
  .OrderG r ant
              ingApp  licationf   orAdm i s
                                          siono fA t
                                                   torneyProH a
                                                              cV icef orH
                                                                        inaShamsi;
 16
  .OrderG r ant
              ingApp  licationf   orAdm i s
                                          siono fA t
                                                   torneyProH a
                                                              cV icef orOmarJadwat
                                                                                 ;
 17
  .OrderG r ant
              ingApp  licationf   orAdm i s
                                          siono fA t
                                                   torneyProH a
                                                              cV icef orDav
                                                                          idDonat
                                                                                ti
                                                                                 ;
 18
  .Clerk'sNo tice
                ;
 19
  .Con sen
         to  rDe cl
                  inationt   oM ag
                                 i s
                                   trate Judg  eJuri
                                                   sdict
                                                       ion;
 20
  .ECFR  egi s
             tra
               tionIn  form  ation;
 2
 1.Fi
    lingP ro cedur e
                   s(O  ak land );
 2
 2.OaklandJudg   es'Stand ingO  rders;
 2
 3.Magistra
          t e Judg eKand isA  .W  estmo re'sS tandingOrders
          Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 5 of 16


                 Case 4
                      :19
                        -cv
                          -00892
                               -KAW Documen
                                          t12 F
                                              i
                                              led02
                                                  /22
                                                    /19 Page 1o
                                                              f2

 AO440(R
       ev.06
           /12
             ) Summon
                    sinaC
                        ivi
                          lAc
                            tion


                             UN
                              ITED STATESD
                                         ISTR
                                            ICTCOURT
                                                         fo
                                                          rth
                                                            e
                                          No
                                           rth
                                             ernD
                                                ist
                                                  ric
                                                    tofC
                                                       ali
                                                         forn
                                                            ia

                                                          )
   Si
    err
      aClubandSouthe
                   rnBo
                      rde
                        r                                 )
                                                          )
   Communit
          iesCo
              ali
                tion
                                                          )
                      Pla
                        int
                          if
                           f(s
                             )
                                                          )
                                                          )
                         v                                      C
                                                                ivi
                                                                  lAc
                                                                    tionNo
                                                                         . 19
                                                                            -cv
                                                                              -892 W
                                                                                 -KA
DonaldJ.T rump,P residentofth eUnit
                                  edS t
                                      ates
                                         ,inhisoff
                                                 icia
                                                    l     )
capa
   city
      ;P atri
            ckM . Sh anahan
                          ,A ct
                              ingS ecr
                                     etaryofDefen
                                                se,in     )
hi
 soffic
      ialc apac
              ity;Ki
                   r s
                     tjenM.N ielsen
                                  ,S ec
                                      retaryofHom e
                                                  land    )
Secu
   rity
      ,inh  e
            ro ff
                ici
                  alc apaci
                          ty;andS t
                                  evenMnu ch
                                           in,S ec
                                                 reta
                                                    ry    )
oftheTreasury,inh i
                  so ff
                      icia
                         lc apac
                               ity,                       )
                     D
                     efendan
                           t(s
                             )                            )

                                       SUMMONSINAC
                                                 IVILACT
                                                       ION

 To
  :(De
     fendan
          t'
           snam
              eandadd
                    res
                      s)

                  DonldJ
                     a  .Trump;
                  Pa
                   tr
                    ickM. Shanah
                               an;
                  .Ki
                    rs
                     tjnM
                       e .Niel
                             sen
                               ;
                  S
                  tevenMnuch
                           in

        Al
         awsu
            ith
              asb
                eenf
                   iledag
                        ain
                          styou
                              .

        W
        ithin 21daysaf
                     terserv
                           iceofth
                                 issummon sonyou(notcoun
                                                       tingthedayyoureceivedit)- o
                                                                                 r60d aysif
                                                                                          you
 aretheUni
         tedS t
              ate
                so raUnit
                        ed Sta
                             tesagen
                                   cy,oranoff
                                            iceroremployeeoftheUn
                                                                ited S
                                                                     tate
                                                                        sd es
                                                                            crib
                                                                               edinF ed
                                                                                      .R.Civ
                                                                                           .
 P
 .1 2( a
       )(2)or( 3)-youmusts e
                           rveonthepla
                                     int
                                       iffananswertothea
                                                       tta
                                                         chedcomplain
                                                                    toramo t
                                                                           ion underRule12of
 theFede
       ralRulesofCivi
                    lProcedure
                             . Theanswerormot
                                            ion mustbeservedonthep
                                                                 l a
                                                                   int
                                                                     ifforpla
                                                                            inti
                                                                               ffsatto
                                                                                     rney
                                                                                        ,
 whosen ameandaddressar
                      e:
                             Cec
                               il
                                liaD.W ang
                             Ameri
                                 c anCivi
                                        lLibe
                                            rt
                                             iesUn
                                                 ionFound
                                                        ation
                             39DrummS  tre
                                         et
                             SanFranc
                                    isco,CA9 41
                                              11
                             cwang@ ac
                                     lu.o
                                        rg

      Ifyouf
           ai
            ltorespond
                     ,judgmentbydef
                                  aul
                                    twi
                                      llbeen
                                           ter
                                             edag
                                                ain
                                                  styoufo
                                                        rth
                                                          ere
                                                            lie
                                                              fdem
                                                                 and
                                                                   edinth
                                                                        ecomp
                                                                            lain
                                                                               t.
 Youa
    lsomustf
           ileyou
                ran sw
                     erormo
                          tion wi
                                ththecou
                                       rt
                                        .




 D
 at: F
   e e b
       rua
         ry 22, 2019
             Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 6 of 16
                Case 4
                     :19
                       -cv
                         -00892
                              -KAW Documen
                                         t 12 F
                                              i
                                              led02
                                                  /22
                                                    /19 Page 2o
                                                              f2

AO 440(R
       ev.
         06/12
             ) Summon
                    sinaC
                        ivi
                          lAc
                            tion(P
                                 age2
                                    )

C
ivi
  lAc
    tionNo
         .

                                   PROOFOFSERV ICE
              (Th
                iss
                  ect
                    ionshou
                          ldno
                             tbef
                                iledw
                                    ithth
                                        ecou
                                           rtun
                                              les
                                                srequ
                                                    iredb
                                                        yFe
                                                          d.R
                                                            .Ci
                                                              v.P
                                                                .4(
                                                                  I)
                                                                   )
                                            Pat
                                              rickM. Sh       anah an   ,A  ct ing S          e
                                                                                              cre
                                                                                                taryo
                                                                                                    fDe
                                                                                                      fen
                                                                                                        se
                                            1000D e
                                                  fen s   eP    en
                                                                 t  agon
       Th
        issummon
               sfo
                 r(nameo
                       find
                          ividua
                               land
                                  ti
                                   tle
                                     ,ifan
                                         y) Washing!~
                                                    on!lli...lD
                                                              ~C~2:.lo0~3~
                                                                         0~1-:.J1~0:.l!O:!o!.
                                                                                        O_     _ _ _ __ _ _______
w
asr
  ece
    ivedb
        yme on(da
                te) 02
                     /22
                       /2019
                           -
                           ---
                             ---
                               --
                                --
       0 Ip
          erson
              allys
                  erv
                    edth
                       esummon
                             sonth
                                 eind
                                    ividu
                                        ala
                                          t(p
                                            lac
                                              e)

                                                               on(da
                                                                   te
                                                                    )                          ;o
                                                                                                r
                                                                        -
                                                                        ---
                                                                          ---
                                                                            --
       0 Il
          eftth
              esummon
                    satth
                        eind
                           ividu
                               al
                                'sr
                                  esid
                                     enc
                                       eoru
                                          sua
                                            lpl
                                              aceo
                                                 fabod
                                                     ewi
                                                       th(name
                                                             )

                                                 ,ap
                                                   ersono
                                                        fsu
                                                          itab
                                                             lea
                                                               geandd
                                                                    isc
                                                                      ret
                                                                        ionwhor
                                                                              esid
                                                                                 est
                                                                                   her
                                                                                     e,
      -
      ---
        ---
          ---
            ---
              ---
                ---
       on(da
           te
            )                       ,andm
                                        ail
                                          ed acopytoth
                                                     eind
                                                        ividu
                                                            al
                                                             'sl
                                                               astknownadd
                                                                         res
                                                                           s;o
                                                                             r
                -
                ---
                  ---
                    -
       0 Is
          erv
            edth
               esummon
                     son(nameo
                             fin
                               div
                                 idu
                                   al)                                                                ,whoi
                                                                                                          s
                                                    -
                                                    ---
                                                      ---
                                                        ---
                                                          ---
                                                            ---
                                                              ---
                                                                ---
        d
        esign
            atedb
                ylawtoa
                      ccep
                         tse
                           rvi
                             ceo
                               fpro
                                  ces
                                    sonb
                                       eha
                                         lfo
                                           f(nameo
                                                 forgan
                                                      iza
                                                        tion
                                                           )

                                                               on(da
                                                                   te
                                                                    )                          ;o
                                                                                                r
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    -
                    --                                                  -
                                                                        ---
                                                                          ---
                                                                            ---
                                                                              -
       0 Ir
          etu
            rnedth
                 esummon
                       sun
                         exe
                           cut
                             edb
                               ecau
                                  se                                                                      ;o
                                                                                                           r
       XJ O
          th (:    i
                   fY).OnF
                         ebru
                            ary25
                                ,2019
                                    ,Is
                                      erv
                                        edth
                                           edo
                                             cum
                                               ent
                                                 sli
                                                   stedinA
                                                         tta
                                                           chm
                                                             entA byc
                                                                    aus
                                                                      ingt
                                                                         rueand
             e
             rspec
                 ! ·co
                     rre
                       ctcop
                           iest
                              obed
                                 eliv
                                    eredv
                                        iaUSPSc
                                              ert
                                                if
                                                 iedm
                                                    ail inas
                                                           eal
                                                             edenv
                                                                 elop
                                                                    ewi
                                                                      tha
                                                                        llf
                                                                          ees
                       p
                       repaidtoP
                               atr
                                 ickM. Sh
                                        an ah
                                            an,Ac
                                                ting S
                                                     e c
                                                       ret
                                                         aryofDefen
                                                                  se,U.S
                                                                       .At
                                                                         torn
                                                                            eyfortheNo
                                                                                     rth
                                                                                       ernDi
                                                                                           str
                                                                                             icto
                                                                                                f
                       Ca
                        li
                         forni
                             aandA t
                                   torn
                                      eyG ene
                                            ral
                                              ,Depar
                                                   tm entofJu
                                                            sti
                                                              ce,perFed
                                                                      .R.C
                                                                         iv.P.4(
                                                                               i).S
                                                                                  e ea
                                                                                     tta
                                                                                       chmen
                                                                                           t.

       M
       yfe
         esa
           re$                      f
                                    ort
                                      rav
                                        eland$                     f
                                                                   ors
                                                                     erv
                                                                       ice
                                                                         s,f
                                                                           orato
                                                                               talo
                                                                                  f$                 0
                                                    -
                                                    ---
                                                      --


       Id
        ecl
          areund
               erp
                 ena
                   ltyo
                      fpe
                        rju
                          ryth
                             att
                               hisin
                                   form
                                      ationi
                                           str
                                             ue.


D
ate
  : 02
     /27
       /2019

                                                                      Angel
                                                                          aC as
                                                                              tel
                                                                                lanos
                                                                                    ,
                                                                      Lit
                                                                        igat
                                                                           ionAss
                                                                                istan
                                                                                    t
                                                                      P
                                                                      rin
                                                                        tedn
                                                                           ameandt
                                                                                 it
                                                                                  le

                                                       Am
                                                        eri
                                                          canC
                                                             ivi
                                                               lL ib
                                                                   ert
                                                                     iesUnionofNor
                                                                                 the
                                                                                   rnC
                                                                                     ali
                                                                                       forn
                                                                                          ia
                                                                   39DrummS tr
                                                                             eet
                                                                SanFranc
                                                                       isco
                                                                          ,CA94111
                                                                        S
                                                                        erv
                                                                          er'
                                                                            sadd
                                                                               res
                                                                                 s

Add
  it
   ion
     al in
         form
            ationr
                 ega
                   rdinga
                        ttemp
                            teds
                               erv
                                 ice
                                   ,et
                                     c:
      Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 7 of 16



C
ert
  if
   iedM
      ai
       lAdd
          res
            ses:
Pa
 tri
   ckM .Sha
          nahan
              ,ActingS
                     ecr
                       eta
                         ryo
                           fDe
                             fen
                               se
1000Defen
        sePen
            tagon
Wash
   ing
     ton,DC20301-1000
U.S
  .Atto
      rneyfo
           rth
             eN or
                 the
                   rnD ist
                         ric
                           tofC
                              ali
                                forn
                                   ia
                    th
450GoldenGat
           eAvenue
                 ,11 F loor
SanFr
    a n
      cis
        co,CA94102
Ma
 tthewG. Wh i
            tak
              er,At
                  torn
                     ey
Gene
   ral
     ,U .S.DOJ
950Pennsylvan
            iaAvenue
                   ,NW
Wash
   ing
     ton,D .C
            .20530-100
  Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 8 of 16




A
tta
  chm
    entA
       -Do
         cum
           ent
             sSe
               rvedin
                    4:19
                       -cv
                         -00892
                              -KA
                                W

 1.S tamp edSummon     sin  aC ivi
                                 lA  c
                                     tionfo rallDefendan t
                                                         s;
 2. Comp  l
          ain tfo rD ec
                      l aratoryandIn   junct
                                           iveR e
                                                lie
                                                  f;
      i. Exh   ibitA ;
      i
      i. C   ivi
               lCov   e
                      rSh   eet;
 3.P ropo sedSummon    sinaC   ivilA ct
                                      ion;
 4.C erti
        ficationo  flnteres tedEn t
                                  itieso rPersons;
 5.O rderS  ett
              ingIn  it
                      ialC a seM anag ement Con f
                                                erenceandADRD    eadl
                                                                    ines;
 6. Not
      i ceo  fAssignm  enttoM   agi
                                  strate Judg eKandisA.W  estmo
                                                              re;
 7. Applicationfo  rAdm  issiono  fAttorneyP roH acV icefo rDro
                                                              rL adin;
      i. C   ert
               if
                i cateo  fGoodS   tanding;
 8. Applicationfo  rAdm  issiono  fAttorneyP roH acV icefo rHin
                                                              aSh  amsi
                                                                      ;
      i. C   ert
               if
                i cateo  fGood S  tanding;
 9. Applicationfo  rAdm  issiono  fAttorneyP roH acV ic
                                                      efo  rNoorZafar;
      i. C   er
              tif
                i cateo  fGoodS   tanding;
 10.Applicationfo  rAdm  issiono  fAttorneyP roH acV ic
                                                      efo  rOmarJ adw a
                                                                      t;
      i. C   er
              tif
                i cateo  fGood S  tanding;
 11.Applicationfo  rAdm  issiono  fAttorneyP roH acV ic
                                                      efo  rDav
                                                              idDon  a
                                                                     tt
                                                                      i;
      i. C   er
              tif
                i cateo  fGood S  tanding;
 12.Propo sedSummon    sinaC   ivilA ct
                                      ion;
 13.Adm inistra
              tiveMo  tion toCon   siderWh e
                                           th erC asesShou ldbeR e
                                                                 lated;
      1.    Decla
                r ationo  fC e c
                               ill
                                 iaD .W ang;
      u
      . Exh    ibitA ;
     m. Exh    ibitB ;
     1v
      . P    ropos edO rd e
                          r;
      v
      . C    er
              tif
                i cateo  fS ervice;
 14.OrderG r ant
               ingApp   licationfo  rAdm is
                                          siono fA t
                                                   torneyP roH acVicefo rDro
                                                                           rLadin
                                                                                ;
 15.OrderG r ant
               ingApp   licationfo  rAdm is
                                          siono fAttorneyP roH acVicefo rHin
                                                                           aShamsi;
 16.OrderG r ant
               ingApp   licationfo  rAdm is
                                          siono fAttorneyP roH acVicefo rOmarJadwat
                                                                                  ;
 17.OrderG r ant
               ingApp   licationfo  rAdm is
                                          siono fAttorneyP roH acVicefo rDav
                                                                           idDonat
                                                                                 ti
                                                                                  ;
 18.Clerk'sNo tice;
 19.Con sento rDe clinationtoM   agist
                                     rate Judg eJuri
                                                   sdiction;
 20.ECFR  egi s
              tra
                tionIn   form  a
                               tion;
 21.Fi
     lingP ro cedu res(O  ak land);
 22.OaklandJudg   e s
                    'St and ingO rders;
 23.Magistra
           t e Judg  eKand i sA .W estmo r
                                         e'sS tandingO rders
          Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 9 of 16


                 Case 4
                      :19
                        -cv
                          -00892
                               -KAW Documen
                                          t12 F
                                              i
                                              led02
                                                  /22
                                                    /19 Page 1o
                                                              f2

 AO440(R
       ev.06
           /12
             ) Summon
                    sinaC
                        ivi
                          lAc
                            tion


                            UN
                             ITED STATESD
                                        ISTR
                                           ICTCOURT
                                                        f
                                                        orthe
                                          No
                                           rth
                                             ernD
                                                ist
                                                  ric
                                                    tofC
                                                       ali
                                                         forn
                                                            ia

                                                         )
   Si
    err
      aClubandSouthe
                   rnBo
                      rde
                        r                                )
                                                         )
   Communit
          iesCo
              ali
                tion
                                                         )
                     P
                     lain
                        ti
                         ff
                          (s)                            )
                                                         )
                        v                                       C
                                                                ivi
                                                                  lAc
                                                                    t    . 1
                                                                     ionNo 9-c
                                                                             v-8
                                                                               92-KA
                                                                                   W
DonldJ
   a   .Trump,P residentofth eUnitedSt
                                     ates
                                        ,inhisoff
                                                icia
                                                   l     )
capa
   city
      ;Patri
           ckM . Sh anahan
                         ,A ct
                             ingS  e
                                   cre
                                     taryofDefen
                                               se,in     )
hi
 soffic
      ia
       lc apac
             ity;Ki
                  r st
                     jenM.N ielsen
                                 ,S ec
                                     reta
                                        ryo fHom e
                                                 land    )
Secu
   ri
    ty,inh e
           ro ff
               ici
                 alc apaci
                         ty;andS t
                                 e v
                                   enMnu ch
                                          in,S ec
                                                reta
                                                   ry    )
oftheTrea
        sury,inh i
                 so ffi
                      cia
                        lc apac
                              ity,                       )
                    D
                    efendan
                          t(s
                            )                            )

                                       SUMMONSINAC
                                                 IVILACT
                                                       ION

 T
 o:(De
     fendan
          t'
           snam
              eandadd
                    res
                      s)

                 DonaldJ
                       .Trump;
                 Pat
                   rickM
                       . Shanah
                              an;
                 Ki
                  rst
                    jenM.Niel
                            sen
                              ;
                 St
                  evenMnuch
                          in

        Al
         awsu
            ith
              asb
                eenf
                   iledag
                        ain
                          styou
                              .

        W
        ithin 21d aysaf
                      terserv
                            iceof
                                thissummon sonyou(notcoun
                                                        tingth edayyoureceivedit)- o
                                                                                   r60d aysif
                                                                                            you
 aretheUni
         ted Sta
               teso raUnit
                         edS ta
                              tesagen
                                    cy,oranoffi
                                              ceroremployeeofth eUn
                                                                  ited S
                                                                       tate
                                                                          sd es
                                                                              crib
                                                                                 edinF ed
                                                                                        .R.Civ
                                                                                             .
 P.12( a
       )(2)or( 3)- youmusts e
                            rveonthepla
                                      int
                                        iffananswertothea
                                                        ttachedcomplain
                                                                      toramo t
                                                                             ion underRule12of
 theFede
       ralRuleso fCivi
                     lProcedure
                              . Theanswerormot
                                             ion mustbeservedonth ep
                                                                   l a
                                                                     int
                                                                       ifforpla
                                                                              inti
                                                                                 ffsatto
                                                                                       rney
                                                                                          ,
 whosen ameandadd ressar
                       e:
                            Cec
                              il
                               liaD.W ang
                            Ameri
                                c anCivi
                                       lLibe
                                           rt
                                            iesUn
                                                ionFound
                                                       ation
                            39DrummS  tree
                                         t
                            SanFranc
                                   isco,CA9 41
                                             11
                            cwang@ ac
                                    lu.o
                                       rg

      Ifyouf
           ai
            ltorespond
                     ,judgmentbydef
                                  aul
                                    twi
                                      llbeen
                                           ter
                                             edag
                                                ain
                                                  styoufo
                                                        rth
                                                          ere
                                                            lie
                                                              fdem
                                                                 and
                                                                   edinth
                                                                        ecomp
                                                                            lain
                                                                               t.
 Youa
    lsomustf
           ileyou
                ranswerormo
                          tion wi
                                ththecou
                                       rt
                                        .




 D
 at: F
   e e b
       rua
         ry 22, 2019
             Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 10 of 16
                Case 4
                     :19
                       -cv
                         -00892
                              -KAW Documen
                                         t 12 F
                                              i
                                              led02
                                                  /22
                                                    /19 Page 2o
                                                              f2

AO440(R
      ev.
        061
          12) Summon
                   sinaC
                       ivi
                         lAc
                           tion(P
                                age2
                                   )

C
ivi
  lAc
    tionNo
         .

                                   PROOFOFSERV ICE
              (Th
                iss
                  ect
                    ionshou
                          ldno
                             tbef
                                iledw
                                    ithth
                                        ecou
                                           rtun
                                              les
                                                srequ
                                                    iredb
                                                        yFe
                                                          d.R
                                                            .Ci
                                                              v.P
                                                                .4(
                                                                  I)
                                                                   )
                                          Ki
                                           rst
                                             jenNi
                                                 els
                                                   en,Se
                                                       cre
                                                         taryDHS,c/oOff
                                                                      iceo
                                                                         fth
                                                                           eGen
                                                                              era
                                                                                lCoun
                                                                                    sel
                                          245Mur
                                               ray Lan
                                                     e,SW,MailStop0485
       Th
        issummon
               sfo
                 r(nameo
                       fin
                         div
                           idu
                             alandt
                                  i
                                  tl,i
                                    e f
                                      an
                                       y) Wash
                                             in onD.C.20528-0485
                                               ~~~~~~~~~~~------------------------
w
asr
  ece
    ivedb
        yme on(da
                t) 0
                 e  2
                    /22
                      /2019
                          -
                          ---
                            ---
                              ---
                                ---
                                  ---
                                    ---
                                      -
       LJ Ip
           erson
               allys
                   erv
                     edth
                        esummon
                              sonth
                                  eind
                                     ividu
                                         ala
                                           t(p
                                             lac
                                               e)

                                                        on(da
                                                            te
                                                             )                    ;o
                                                                                   r
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
                            ---
                              ---
                                ---
                                  --                             -
                                                                 ---
                                                                   ---
                                                                     ---
                                                                       ---
                                                                         ---
                                                                           -
       LJ Il
           eftth
               esummon
                     satth
                         eind
                            ividu
                                al
                                 'sr
                                   esid
                                      enc
                                        eoru
                                           sua
                                             lpl
                                               aceo
                                                  fabod
                                                      ewi
                                                        th(nam
                                                             e)

                                            ,ap
                                              ersono
                                                   fsu
                                                     itab
                                                        lea
                                                          geandd
                                                               isc
                                                                 ret
                                                                   ionwhor
                                                                         esid
                                                                            esth
                                                                               ere
                                                                                 ,
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
       on(da
           te
            )                    ,andm
                                     ail
                                       ed acopyt
                                               oth
                                                 eind
                                                    ividu
                                                        al
                                                         'sl
                                                           astknownadd
                                                                     res
                                                                       s;o
                                                                         r
                -
                ---
                  ---
                    --
       LJ Is
           erv
             edth
                esummon
                      son(nam
                            eofi
                               ndi
                                 vid
                                   ual
                                     )                                                    ,whoi
                                                                                              s
                                              -
                                              ---
                                                ---
                                                  ---
                                                    ---
                                                      ---
                                                        ---
                                                          ---
                                                            ---
                                                              ---
                                                                ---
                                                                  ---
                                                                    ---
                                                                      --
       d
       esign
           atedbyl
                 awtoa
                     ccep
                        tse
                          rvi
                            ceo
                              fpro
                                 ces
                                   sonb
                                      eha
                                        lfo
                                          f(nameo
                                                for
                                                  gan
                                                    iza
                                                      tio
                                                        n)

                                                        on(da
                                                            te
                                                             )                    ;o
                                                                                   r
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
                            ---
                              ---
                                ---
                                  --                             -
                                                                 ---
                                                                   ---
                                                                     ---
                                                                       ---
                                                                         ---
                                                                           -
       LJ Ir
           etu
             rnedth
                  esummon
                        sun
                          exe
                            cut
                              edb
                                ecau
                                   se                                                         ;o
                                                                                               r
                                               -
                                               ---
                                                 ---
                                                   ---
                                                     ---
                                                       ---
                                                         ---
                                                           ---
                                                             ---
                                                               ---
                                                                 ---
                                                                   ---
                                                                     ---
                                                                       ---
                                                                         -
       C
       l   O
           th / ,~;,~ . OnFebru
                              ary25
                                  ,2019
                                      ,Iservedth
                                               edocum
                                                    entslis
                                                          tedi
                                                             nA t
                                                                tachmen
                                                                      tAbyc au
                                                                             singtru
                                                                                   eand
       ~     e
             r,s
               peC
                 I.m  ·c o
                         rre
                           ctcopi
                                estob
                                    ede
                                      liv
                                        eredviaUSPSce
                                                    rti
                                                      fiedma
                                                           il inasea
                                                                   ledenv
                                                                        elop
                                                                           ewi
                                                                             th a
                                                                                llfees
                      p
                      repa
                         idtoKi
                              rst
                                jenN
                                   iel
                                     sen,Sec
                                           ret
                                             aryDHS,U.S
                                                      .A t
                                                         torneyfo
                                                                rtheNo
                                                                     rth
                                                                       ernDi
                                                                           str
                                                                             icto
                                                                                fCa
                                                                                  li
                                                                                   forn
                                                                                      iaand
                      A
                      tto
                        rneyGene
                               ral
                                 ,Depar
                                      tm to
                                        en  fJus
                                               tic
                                                 e,p
                                                   erFed
                                                       .R.C i
                                                            v.P.4(i
                                                                  ).Se
                                                                     eatta
                                                                         chment
                                                                              .

       My f
          eesa
             re$                 f
                                 ort
                                   rav
                                     eland$                f
                                                           ors
                                                             erv
                                                               ice
                                                                 s,f
                                                                   orato
                                                                       talo
                                                                          f$              0
                                              -
                                              ---
                                                ---
                                                  ---
                                                    -

       Id
        ecl
          areund
               erp
                 ena
                   ltyo
                      fpe
                        rju
                          ryth
                             att
                               hisin
                                   form
                                      ationi
                                           stru
                                              e.



D
ate
  : 02
     /27
       /2019                               --~--Se-~
                                                   -e-r-·s-s-ig_(_at_w_--: ----------------
                                                             Ange!
                                                                 aC as
                                                                     tel
                                                                       lanos
                                                                           ,
                                                             Lit
                                                               igat
                                                                  ionAssi
                                                                        stan
                                                                           t
                                                             P
                                                             rin
                                                               tedn
                                                                  ameandt
                                                                        it
                                                                         le

                                                 Am
                                                  eri
                                                    can C
                                                        ivi
                                                          lL ib
                                                              ert
                                                                iesUnionofNor
                                                                            thernC
                                                                                 ali
                                                                                   forn
                                                                                      ia
                                                              39DrummS tr
                                                                        eet
                                                           SanFranc
                                                                  isco
                                                                     ,CA9 4111
                                                                 S
                                                                 erv
                                                                   er'
                                                                     sad
                                                                       dre
                                                                         ss

Add
  it
   ion
     al in
         form
            ationr
                 ega
                   rdinga
                        ttemp
                            teds
                               erv
                                 ice
                                   ,et
                                     c:
     Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 11 of 16



C
ert
  if
   iedM
      ai
       lAdd
          res
            ses:
Ki
 rst
   jenNie
        lse
          n,Sec
              ret
                aryDHS,c/oOf
                           fic
                             eofth
                                 eGe
                                   ner
                                     alCoun
                                          sel
245 Mu
     rrayLane
            ,SW ,Mai
                   lStop0485
Wash
   ing
     tonD.C.
           ,20528-0485
U.S
  .Atto
      rneyfo
           rth
             eN or
                 the
                   rnD ist
                         ric
                           tofC
                              ali
                                forn
                                   ia
                    th
450GoldenGat
           eAvenue
                 ,11 F loor
SanFr
    a n
      cis
        co,CA94102
Ma
 tthewG. Wh i
            tak
              er,At
                  torn
                     ey
Gene
   ral
     ,U .S.DOJ
950Pennsylvan
            iaAvenue
                   ,NW
Wash
   ing
     ton,D .C
            .20530-100
  Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 12 of 16




A
tta
  chm
    entA
       -Do
         cum
           ent
             sSe
               rvedin4
                     :19
                       -cv
                         -00892
                              -KA
                                W
  1
  .S tamp edSummon    sin  aC iv i
                                 lA  c
                                     tionfo rallDefendan t
                                                         s;
  2
  . Comp  l
          ain tforD ec
                     l aratoryandIn    junc
                                          tiveR e
                                                lie
                                                  f;
      i. Exh   ibitA;
      i
      i. C   ivi
               lCov  rSh
                     e     eet;
  3
  .P ropo sedSummon   sinaC    ivilA ct
                                      ion;
  4
  .C erti
        ficationo fInt erestedEn  t
                                  itieso rPersons
                                                ;
  5
  .O rderS  ett
              ingIn it
                     ialC a seM  anag ement Con f
                                                erenceandADRD    eadl
                                                                    ines
                                                                       ;
  6
  . Noticeo  fAssignm enttoM    agi
                                  strate Judg eKandisA.W  estmo
                                                              re;
  7
  . Applicationfo rAdm  issiono   fAttorneyP roH acV icef orDro
                                                              rL adin;
      i. C   ert
               if
                i ca
                   teo  fGoodS    tanding;
  8
  . Applicationf  o
                  rAdm  issiono   fAttorneyP roH acV ic
                                                      ef  orHin
                                                              aS h ams
                                                                     i;
      i. C   ert
               if
                i ca
                   teo  fGoodS    tanding;
  9
  . Applicationf  o
                  rAdm  issiono   fAttorneyP roH acVi c
                                                      efo  rNoorZafar;
      i. C   ert
               if
                i ca
                   teo  fGoodS    tanding;
  10
   .Applicationf  o
                  rAdm  issiono   fAttorneyP roH acVi c
                                                      ef  orOmarJ adwat;
      i. C   er
              tif
                i ca
                   teo  fGoodS    tanding;
  11
   .Applicationf  o
                  rAdm  issiono   fAttorneyP roH acVi c
                                                      ef  orDav
                                                              idDon  a
                                                                     tt
                                                                      i;
      i. C   er
              tif
                i ca
                   teo  fGoodS    tanding;
  12
   .Propo sedSummon   sinaC    ivilA ct
                                      ion;
  13
   .Adm inistra
              tiveMo tion t   oCon siderWh e
                                           th e
                                              rC ases Shou ldbeR e
                                                                 lated
                                                                     ;
      i. D   ecla
                r a
                  tiono  fC ec ill
                                 iaD .W ang;
      n
      . Exh    ibi
                 tA ;
     ii
      i. Exh   ibi
                 tB ;
     iv. P   roposedO rd e
                         r;
      v
      . C    er
              tif
                i c
                  ateo  fS ervi ce;
  14
   .OrderG r ant
               ingApp  licationf   orAdm is
                                          siono fAttorneyP r oHacVicef orD
                                                                         rorLadin
                                                                                ;
  15
   .OrderG r ant
               ingApp  licationf   orAdm is
                                          siono fAttorneyP roH a
                                                               cV icef orH
                                                                         inaShamsi;
  16
   .OrderG r ant
               ingApp  licationf   orAdm is
                                          siono fAttorneyP roH a
                                                               cV icef orOmarJadwat
                                                                                  ;
  17
   .OrderG r ant
               ingApp  licationf   orAdm is
                                          siono fAttorneyP roH a
                                                               cV icef orDav
                                                                           idDonat
                                                                                 ti
                                                                                  ;
  18
   .Clerk'sNo tice
                 ;
  19
   .Con sento rDe c
                  linationt   oM agist
                                     rate Judg eJuri
                                                   sdiction;
  2
  0.ECFR  eg is
              tra
                tionIn  form  ation;
  2
  1.Fi
     lingP  rocedures(O  ak land );
  2
  2.OaklandJudg   es
                   'St and ingO  rders;
  2
  3.Magistra
           t e Judg eKand i sA .W  estmo r
                                         e'sS tandingO rders
         Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 13 of 16



                 Case 4
                      :19
                        -cv
                          -00892
                               -KAW Documen
                                          t12 F
                                              i
                                              led02
                                                  /22
                                                    /19 Page 1o
                                                              f2

 AO440(R
       ev.
         06/12
             ) Summon
                    sinaC
                        ivi
                          lAc
                            tion


                            UN
                             ITED STATESD
                                        ISTR
                                           ICTCOURT
                                                       f
                                                       ort
                                                         he
                                         No
                                          rth
                                            ernD
                                               is
                                                tr
                                                 icto
                                                    fCa
                                                      li
                                                       forn
                                                          ia

                                                        )
   Si
    err
      aClubandSouthe
                   rnBo
                      rde
                        r                               )
                                                        )
   Communit
          iesCo
              ali
                tion
                                                        )
                     P
                     lain
                        ti
                         ff
                          (s)                           )
                                                        )
                        v                                     C
                                                              ivi
                                                                lAc
                                                                  tionNo
                                                                       . 19
                                                                          -cv
                                                                            -892 W
                                                                               -KA
DonaldJ.Trump ,Pres
                  identofi:h
                           eUn itedSta
                                     tes
                                       ,inh i
                                            soff
                                               icia
                                                  l     )
capa
   city
      ;P at
          rickM. Shanahan,Act
                            ingS  e
                                  cre
                                    taryofDefen
                                              se,in     )
h
isoffic
      ialcapac
             ity
               ;Kirs
                   tjenM.N ielsen
                                ,S ec
                                    reta
                                       ryo fHom e
                                                land    )
Secu
   rity
      ,inh eroff
               ic
                ialcapaci
                        ty;andS t
                                evenMnu ch
                                         in,S ec
                                               reta
                                                  ry    )
oftheTreasu
          ry,inhisoff
                    ici
                      alc apac
                             ity,                       )
                    D
                    efendan
                          t(s
                            )                           )

                                      SUMMONSINAC
                                                IVILACT
                                                      ION

 T
 o:(De
     fendan
          t'
           snam
              eandadd
                    res
                      s)

                 DonaldJ
                       .Trump;
                 Pa
                  trickM
                       . Shanah
                              an;
                 Ki
                  rst
                    jenM.Niel
                            sen
                              ;
                 S
                 tevenMnuch
                          in

        Al
         awsu
            ith
              asb
                eenf
                   il
                    edag
                       ain
                         styou.

        W
        ithin 21daysaf
                     ters e
                          rviceo
                               fthissummon sonyou(notcoun
                                                        tingthedayyoureceivedit)- o
                                                                                  r6 0daysif
                                                                                           you
 aretheUni
         tedS ta
               tesoraUnitedS t
                             ate
                               sag en
                                    cy,ora no
                                            ff
                                             iceroremployeeoftheUn
                                                                 ited S
                                                                      ta
                                                                       t e
                                                                         sd es
                                                                             crib
                                                                                edi nFed
                                                                                       .R.Civ
                                                                                            .
 P
 .1 2( a
       )(2)or( 3)-youmu s
                        ts erveonthepla
                                      int
                                        iffananswertothea
                                                        tta
                                                          chedcomplain
                                                                     toramo t
                                                                            ion underRul
                                                                                       e1 2of
 theFede
       ralRuleso fC
                  ivi
                    lP rocedur
                             e. Th
                                 ean swerormot
                                             ion mus
                                                   tb eservedonthep
                                                                  l a
                                                                    int
                                                                      ifforpla
                                                                             inti
                                                                                ffsat
                                                                                    torney
                                                                                         ,
 whosen ameandadd r
                  essar
                      e:
                            Cec
                              il
                               liaD.W ang
                            Ameri
                                c anCivi
                                       lLibe
                                           rt
                                            iesUn
                                                ionFound
                                                       ation
                            39DrummS  tree
                                         t
                            SanFranc
                                   isco,CA9 4
                                            111
                            cwang@ ac
                                    lu.o
                                       rg

      Ifyouf
           ai
            ltorespond
                     ,judgmentb
                              yd e
                                 fau
                                   ltw
                                     il
                                      lb een
                                           ter
                                             edag
                                                ain
                                                  styoufo
                                                        rth
                                                          ere
                                                            lie
                                                              fdem
                                                                 and
                                                                   edi
                                                                     nth
                                                                       ecomp
                                                                           lain
                                                                              t.
 Youa
    lsomustf
           ileyou
                ranswerormo
                          tion w
                               iththec
                                     our
                                       t.




 D
 at: F
   e e b
       rua
         ry2, 20
            2   19
            Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 14 of 16
                 Case 4
                      :19
                        -cv
                          -00892
                               -KAW Documen
                                          t 12 F
                                               i
                                               led02
                                                   /22
                                                     /19 Page2o
                                                              f2

AO440(R
      ev.
        06/12
            )Summon
                  sinaC
                      ivi
                        lAc
                          tion(P
                               age2
                                  )

C
ivi
  lAc
    tionN
        o.

                                      PROOFOFSERV                             ICE
            (Th
              isse
                 ctionshouldno tbefiledwit
                                         hth ecou         r  tun           l  e      s  sr      equ  ir edbyFe.R
                                                                                                              d .Ci.P
                                                                                                                   v .4( /
                                                                                                                         ))
                                                S  t e  v   e   nT        .M          n   u   cb in,   Sec
                                                                                                         ret
                                                                                                           aryo
                                                                                                              ftheT
                                                                                                                  rea
                                                                                                                    sur
                                                                                                                      ey.
                                                1   5   0 0P          e  n  n     s   y l  v  a  niaA  ve.
                                                                                                         ,N.W.
       T
       hissummonsfo
                  r(nameofind
                            ividua
                                 landti
                                      tl
                                       e,i
                                         fan
                                           y) ....!W
                                                   :!..a!!;s!!!h!.!!inl!.lgtS!:o!>!!nu...c..AD~.~C~.~2~~0'!-_
                                                                                                      022     __ _ _ _ __ _ ______
w
asr
  ece
    iv  ym
      edb eo
           n(da
              te) 0
                  2/2
                    2/2
                      019
                               -
                               ---
                                 ---
                                   ---
                                     ---
                                       ---
       0 Ip
          erson
              allys
                  erv
                    edth
                       esummon
                             sonth
                                 eind
                                    ividu
                                        ala
                                          t(p
                                            lac
                                              e)

                                                                        o
                                                                        n(da
                                                                           te)                               ;o
                                                                                                              r
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      ---
                        ---
                          ---
                            ---
                              ---
                                ---                                               -
                                                                                  ---
                                                                                    ---
                                                                                      ---
                                                                                        ---
                                                                                          ---
       0 Il
          eftt
             hes
               umm
                 onsa
                    tth
                      eind
                         ividu
                             al
                              'sr
                                esid
                                   enc
                                     eoru
                                        sua
                                          lpl
                                            aceo
                                               fabod
                                                   ewi
                                                     th(name
                                                           )

                                                        ,ap
                                                          ersono
                                                               fsu
                                                                 itab
                                                                    lea
                                                                      geandd
                                                                           isc
                                                                             ret
                                                                               ionwhor
                                                                                     esid
                                                                                        est
                                                                                          her
                                                                                            e,
      -
      ---
        ---
          ---
            ---
              ---
                ---
       o
       n(da
          te)                           ,
                                        andm
                                           ail
                                             ed ac
                                                 opyt
                                                    oth
                                                      eind
                                                         ividu
                                                             al
                                                              'sl
                                                                astknowna
                                                                        ddr
                                                                          ess
                                                                            ;or
                 -
                 ---
                   ---
                     ---
                       ---
                         --
       0 Is
          erv
            edth
               esumm
                   onson(nameo
                             find
                                ividua
                                     l)                                                                               ,who i
                                                                                                                           s
       d
       esign
           atedbyl
                 awt
                   oac
                     cep
                       tse
                         rvi
                           ceo
                             fpro
                                ces
                                  sonb
                                     eha
                                       lfo
                                         f(nameo
                                               forgan
                                                    iza
                                                      tion
                                                         )

                                                                        o
                                                                        n(da
                                                                           te)                               ;o
                                                                                                              r
      -
      ---
        ---
          ---
            ---
              ---
                ---
                  ---
                    ---
                      -                                                           -
                                                                                  ---
                                                                                    ---
                                                                                      ---
                                                                                        -
       0 Ir
          etu
            rnedt
                hes
                  umm
                    onsun
                        exe
                          cut
                            edb
                              ecau
                                 se                                                                                       ;o
                                                                                                                           r
                                                            -
                                                            ---
                                                              ---
                                                                ---
                                                                  ---
                                                                    ---
                                                                      ---
                                                                        ---
                                                                          ---
                                                                            ---
                                                                              ---
                                                                                ---
                                                                                  -
       KJ O
          th r(:    i
                    fy'O
                      ) nF ebr
                             uar
                               y2 5
                                  ,2 0
                                     19,Ise
                                          rvedth
                                               edocumen
                                                      tslis
                                                          tedinAt
                                                                tac
                                                                  hme n
                                                                      tAb ycau
                                                                             singtr
                                                                                  ueand
              e spec
                   t ·c orr
                          ectcop
                               iestob
                                    ed e
                                       li
                                        ver
                                          edviaUSPS c
                                                    er
                                                     ti
                                                      fiedma
                                                           ili nasea
                                                                   ledenv
                                                                        elop
                                                                           ewi
                                                                             thallfee
                                                                                    s
                        p
                        repa
                           idtoSt
                                evenT.Mnuch
                                          in
                                           ,S ec
                                               ret
                                                 aryoftheTr
                                                          easu
                                                             re,U
                                                               y .S
                                                                  .Atto
                                                                      rneyfort
                                                                             heNor
                                                                                 ther
                                                                                    nD i
                                                                                       st
                                                                                        ri
                                                                                         ctof
                        C
                        al
                         ifo
                           rniaandAt
                                   tor
                                     neyG e
                                          ner
                                            al,Dep
                                                 ar
                                                  tmento fJu
                                                           st
                                                            ice,pe
                                                                 rFed
                                                                    .R .C
                                                                        iv.P.4(i
                                                                               ).Se
                                                                                  eatta
                                                                                      chmen
                                                                                          t.

       My f
          eesa
             re$                        f
                                        ort
                                          rav
                                            ela
                                              nd$                            f
                                                                             ors
                                                                               erv
                                                                                 ice
                                                                                   s,f
                                                                                     orato
                                                                                         ta
                                                                                          lof$                      0


       Id
        ecl
          areund
               erp
                 ena
                   ltyo
                      fpe
                        rju
                          ryth
                             atth
                                isin
                                   form
                                      ationi
                                           str
                                             ue.


D
ate
  : 0
    2/2
      7/2
        019
                                                       ~~     /
                                                              }/C
                                                                ltf--=---=-       S
                                                                                  erv
                                                                                    er'
                                                                                      ssi
                                                                                        gna
                                                                                          ture
                                                                                A
                                                                                nge
                                                                                  laCas
                                                                                      te
                                                                                       ll
                                                                                        anos
                                                                                           ,
                                                                                L
                                                                                it
                                                                                 iga
                                                                                   t
                                                                                   ionAss
                                                                                        is
                                                                                         tan
                                                                                           t
                                                                                P
                                                                                rin
                                                                                  tednam
                                                                                       eandt
                                                                                           it
                                                                                            le

                                                               Am
                                                                er
                                                                 ica
                                                                   nCi
                                                                     vi
                                                                      lLiber
                                                                           ti
                                                                            esUnionofNo
                                                                                      rth
                                                                                        ernC
                                                                                           al
                                                                                            ifo
                                                                                              rni
                                                                                                a
                                                                          39DrummStr
                                                                                   eet
                                                                       Sa
                                                                        nF r
                                                                           anc
                                                                             isco
                                                                                ,CA94111
                                                                                   S
                                                                                   erv
                                                                                     er'
                                                                                       sadd
                                                                                          res
                                                                                            s


Add
  it
   ion
     al in
         form
            ationr
                 ega
                   rdinga
                        ttemp
                            teds
                               erv
                                 ice
                                   ,et
                                     c:
     Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 15 of 16



C
ert
  if
   iedM
      ai
       lAdd
          res
            ses:
St
 evenT. Mnuch
            in,Sec
                 ret
                   aryo
                      fth
                        eTr
                          easu
                             ry
1500Penn
       sylvan
            iaAv e
                 .,N
                   .W.
Wash
   ing
     ton
       ,D .C.20220
U.S
  .Atto
      rneyfo
           rth
             eN or
                 the
                   rnD ist
                         ric
                           tofC
                              ali
                                forn
                                   ia
                    th
450GoldenGat
           eAvenue
                 ,11 F loor
SanFr
    a n
      cis
        co,CA94102
Ma
 tthewG. Wh i
            tak
              er,At
                  torn
                     ey
Gene
   ral
     ,U .S.DOJ
950Pennsylvan
            iaAvenue
                   ,NW
Wash
   ing
     ton,D .C
            .20530-100
  Case 4:19-cv-00892-HSG Document 20 Filed 02/27/19 Page 16 of 16




A
tta
  chm
    entA
       -Do
         cum
           ent
             sSe
               rvedin4
                     :19
                       -cv
                         -00892
                              -KA
                                W
 1
 .S tamp  edSummon    sin  aC iv i
                                 lA  c
                                     tionfo  rallDefendant
                                                         s;
 2
 . Comp  lain tf orDeclaratoryandIn    jun ct
                                            iveR e
                                                 lief
                                                    ;
      1
      .     ExhibitA ;
     ii
      . C    ivi
               lCov  erSh  eet;
 3
 .P ropo s edSummon   sinaC    ivilA ction;
 4
 .C e r
      tificationo  fInterest edEn ti
                                   tieso rP ersons;
 5
 .O rd erS  ett
              ingIn iti
                      alC as eM  anag em ent Con f
                                                 erenceandADRD   eadl
                                                                    ines
                                                                       ;
 6
 . Notic eo  fAssignm enttoM    agis
                                   trate Judg  eKandisA.W estmo
                                                              re;
 7
 . App licationf  orAdm issiono   fAttorn eyP roH acV iceforDro
                                                              rL adin;
      i
      . C    ert
               if
                i cateo fGoodS    tanding;
 8
 . App licationf  orAdm issiono   fAttorn eyP roH acV ic
                                                       ef orHin
                                                              aS h ams
                                                                     i;
      i
      . C    ert
               if
                i cateo fGoodS    tanding;
 9
 . App licationf  orAdm issiono   fAttorn eyP roH acV ic
                                                       ef orNoorZafar;
      . C
      i      ert
               if
                i cateo fGoodS    tanding;
 10
  .App licationf  orAdm issiono   fAttorn eyP roH acV ic
                                                       ef orOmarJ adw a
                                                                      t;
      i
      . C    er
              tif
                i cateo fGoodS    tanding;
 11
  .App licationf  orAdm issiono   fAttorn eyP roH acV ic
                                                       ef orDav
                                                              idDon  a
                                                                     tt
                                                                      i;
      i
      . C    er
              tif
                i cateo fGoodS    tanding;
 12
  .Propo sedSummon    sinaC    ivilA ct
                                      ion ;
 13
  .Adm inist ra
              tiveMo  t
                      ion t   oCon siderWh  e
                                            th e
                                               rC  asesShouldbeR e
                                                                 lated
                                                                     ;
      1
      .     Decla
                r at
                   iono  fC e c
                              illiaD .W  ang;
     ii
      . E    xhib
                itA ;
    111
      .    Exh ibi
                 tB ;
    1v. P    roposedO rd e
                         r;
     v. C    er
              tif
                ic at
                    eo  fS ervi ce;
 14
  .Orde rG r ant
               ingApp  licationf   orAdm i s
                                           siono fA t
                                                    torneyProH a
                                                               cV icef orD
                                                                         rorLadin
                                                                                ;
 1.O
  5 rde rG r ant
               ingApp  licationf   orAdm i s
                                           siono fA t
                                                    torneyProH a
                                                               cV icef orH
                                                                         inaShamsi;
 16
  .Orde rG r ant
               ingApp  licationf   orAdm i s
                                           siono fA t
                                                    torneyProH a
                                                               cV icef orOmarJadwat
                                                                                  ;
 17
  .Orde rG r ant
               ingApp  licationf   orAdm i s
                                           siono fA t
                                                    torneyProH a
                                                               cV icef orDav
                                                                           idDonat
                                                                                 ti
                                                                                  ;
 18
  .Clerk'sNo  tice
                 ;
 19
  .Con sento  rDe cl
                   inationt   oM agis
                                    trate Judg  eJuri
                                                    sdic
                                                       tion
                                                          ;
 20
  .ECFR   egi s
              tra
                tionIn  form  ation;
 21
  .Fi
    lingP  ro cedures(O  akl and );
 2
 2.Oakl andJudg   es'StandingO   rders;
 2
 3.Magistrat e Judg eKand isA  .W  estmo re'sS tandingOrders
